421 F.2d 134
Evelyn R. ELLIS et al., Plaintiffs-Appellants,v.BOARD OF PUBLIC INSTRUCTION OF ORANGE COUNTY, FLORIDA,Defendant-Appellee.
No. 28262 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Dec. 12, 1969, On Motion to Recall Mandate Jan. 6, 1970.

Norris D. Woolfork, III, Orlando, Fla., Jack Greenberg, William L. Robinson, Norman J. Chachkin, New York City, for plaintiffs-appellants.
James W. Markel, James Mairs, Mairs, Graham & Markel, P.A., Winter Park, Fla., Joel H. Sharp, Jr., Charles R. Fawsett, Orlando, Fla., for defendant-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case comes to us after full briefing.  It is placed on the summary calendar for disposition without oral argument under Local Rule 18 of this court.


2
The Orange County school board has made substantial progress in the course of recent years toward converting its dual school system into a unitary system.  The current status must be reviewed, however, in the light of decisions of the Supreme Court and of this court which have been rendered since the order of the district court which forms the subject matter of this appeal.  These decisions dictate further proceedings in the district court.  See Alexander v. Holmes County Board of Education, 1969, 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed.2d 19; United States v. Hinds County School Board, 5 Cir., 1969,417 F.2d 852 (November 7, 1969).  Singleton v. Jackson Municipal School District (and consolidated en banc cases), 5 Cir., 1969, 419 F.2d 1211 (December 1, 1969).


3
To the end that the district court may now review the Orange County school desegregation plan and require that it comport in all respects with these more recent decisions, we vacate and remand to the district court.  The remand is with direction to the district court to comply with the requirements of Alexander v. Holmes County, supra, and with all terms, provisions and conditions (including the times specified) in Singleton, supra, Parts I and III.


4
The mandate shall issue forthwith.  No stay will be granted pending petition for rehearing or application for certiorari.


5
Vacated and remanded with directions.

ON MOTION TO RECALL MANDATE
PER CURIAM:

6
The motion of appellants to recall the mandate is granted.  The opinion and order of the court dated December 12, 1969 is amended by adding the following requirement:


7
The district court is directed to comply with all terms, provisions, and conditions, in Singleton v. Jackson Municipal Separate School District, 419 F.2d 1211, December 1, 1969, Parts I and III (including the times specified), except for the following: (1) A new plan for student desegregation shall be filed with the district court not later than January 15, 1970, (2) the school board is to be directed to take such preliminary steps as may be necessary to prepare for complete student desegregation by February 1, 1970, in accordance with the order of the Supreme Court in Carter v. West Feliciana Parish School Board, 1969, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477 in the event student desegregation by February 1, 1970 is required by the Supreme Court.


8
The mandate in this cause, as amended, shall issue forthwith.